Citation Nr: 1107132	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim for entitlement 
to service connection for hypertension, to include as secondary 
to service-connected PTSD.

This appeal was previously before the Board in July 2008 and 
November 2009.  The Board remanded the claim for additional 
development in 2008 and so that an updated supplemental statement 
of the case could be issued in November 2009.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Providing the Veteran the benefit of the doubt, medical 
evidence shows that his chronic PTSD aggravates his hypertension.


CONCLUSION OF LAW

Hypertension is aggravated by the Veteran's service- connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to for 
service connection for hypertension, to include as secondary to 
PTSD, the Board finds that failure to discuss VCAA compliance 
will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1). This must be confirmed by readings taken two or more times 
on at least three different days.  Id.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102 (2010).

Factual Background

In February 2005, the Veteran filed a claim for service 
connection for hypertension secondary to his service-connected 
PTSD.  The Veteran's PTSD has been rated 100 percent disabling 
since July 2003.

In support of his claim, the Veteran submitted a February 2005 
statement from E.W.H., M.D., a private psychiatrist treating him 
for his PTSD.  Dr.H. noted that the Veteran had essential 
hypertension, but that his PTSD "contributed significantly" to 
his hypertension.

Service treatment records do not include a diagnosis of 
hypertension.  On his August 1966 enlistment physical 
examination, the Veteran's blood pressure was 130/90.  In August 
1967, the Veteran was hospitalized for treatment of back pain.  
His blood pressure was recorded as 138/80.  In September 1967, 
the Veteran was hospitalized for treatment of a psychoneurotic 
musculoskeletal reaction.  His blood pressure was noted to be 
158/88 The recorded blood pressure reading during his October 
1969 separation physical examination was 130/ 80.  

An April 1973 VA medical examination report noted the Veteran's 
blood pressure to be 104/72.  

A VA treatment record from October 2002 noted the Veteran's blood 
pressure was 129/76.  He was noted to have stable hypertension on 
medication.  An October 2003 VA discharge summary for inpatient 
treatment of PTSD, noted that the Veteran was diagnosed with 
hypertension in 1990.  Additional medical records confirm the 
diagnosis and ongoing treatment for hypertension (elevated blood 
pressure).

In compliance with the July 2008 Board remand, the Veteran was 
afforded a VA hypertension examination in November 2008 to 
determine the etiology of his hypertension.  The physician was 
requested to opine:

Whether it is at least as likely as not (50 percent 
probability or greater) that the claimed hypertension 
was caused by the veteran's PTSD.  If not caused by 
the PTSD, the examiner is requested to determine if 
the service connected PTSD aggravates the 
hypertension.  If it is determined that the veteran's 
service-connected PTSD has worsened his hypertension, 
the medical provider, if possible, should quantify the 
degree to which the PTSD has worsened the veteran's 
hypertension beyond its normal progression.  If 
quantifying the effect is not possible, the physician 
should so state.  If the physician opines that the 
veteran's PTSD has not caused or aggravated his 
hypertension, she/he is requested to opine whether it 
is at least as likely as not (50 percent probability 
or greater) that the claimed hypertension was incurred 
by the veteran's active duty service.

The claims file was reviewed in conjunction with the examination.  
However, contrary to the remand directive, the examination was 
performed by a physician's assistant.  During the examination, 
the Veteran reported that while being treated for "shellshock" 
in Japan he was told he had elevated blood pressure.  The 
examiner therefore listed that the Veteran's hypertension onset 
date was 1967.  He also reported that after service he 
discontinued treating his hypertension until two years after 
service  and being on steady hypertension medication beginning in 
the late 1970s or 1980s.  The examiner cited a July 2008 VA 
treatment record listing the Veteran's various medications, and a 
notation regarding the risks of a metabolic-type syndrome with 
the use of atypical antipsychotic classes of medinces which are 
less likely to cause movements.  The risks were noted to include: 
possible weight gain, elevations in blood sugar and blood 
pressure, and an increase in cholesterol and lipids.  The Veteran 
indicated to the VA physician that he wished to continue with the 
use of the atypical antipsychotic medication.  The examiner, 
citing the medical evidence of record, noted that there was no 
evidence that the Veteran had "anything other than essential 
hypertension."  She stated that having reviewed medical 
literature, there was no evidence to substantiate the claim that 
PTSD causes hypertension.  She also noted that in the typical 
sense, whether PTSD aggravated hypertension, could not be proven 
by medical research.  She noted that it was possible that the 
medication used to treat his PTSD exacerbated his hypertension, 
but that she could not determine if it had occurred in the 
Veteran's case.  She opined that his medication could just as 
easily help prevent aggravation of his hypertension with 
decreased anxiety effects due to improved control of symptoms, 
but noted that she was "merely speculating."  She continued 
that the relationship of PTSD to "hypertension had not been 
reconciled by research...[but] it seems very possible that chronic 
PTSD may cause health issues...[including] chronically raised 
cortisol levels with consequential development of a metabolic 
syndrome...which in turn is often associated with ...hypertension."  
She concluded that the "conjecture" (seemingly referring to a 
relationship between PTSD and hypertension) seems reasonable but 
the evidence is not presently available to make any such 
statements, so she could only speculate as to any relationship 
between the two.

As the November 2008 VA examination was prepared by a physician's 
assistant and did not contain an opinion regarding a relationship 
between hypertension and service, the RO requested that a VA 
attending cardiologist supply an addendum opinion based on a 
review of the medical evidence and claims file of record.  The 
May 2009 addendum consisted of three statements: 1. [The 
Veteran's] hypertension was not likely to have been the result of 
PTSD; 2.  It is more likely than not that the Veteran's PTSD has 
aggravated his hypertension, but the degree to which the PTSD has 
contributed cannot reliably be quantified; 3. Responding to Dr. 
E.W.H.'s February 2005 statement, medical literature (not 
specifically cited) does not provide compelling evidence of 
causality of hypertension from PTSD.

The May 2009 addendum did not address whether the Veteran's 
hypertension began in service.  In August 2009, an additional 
addendum was provided by the original November 2008 physician's 
assistant.  She reiterated the May 2009 cardiologist's opinions, 
and added that a review of the Veteran's service treatment 
records did not reveal any abnormal blood pressure readings.  He 
was noted to have one abnormal reading at admission (158/88) and 
one reading of 138/80.  He also had two normal urine samples with 
no signs of protein or albumin.  There was no hypertension 
medication prescribed in service.  She opined that the values 
represented in the available records did not support that he 
would have received a diagnosis of hypertension during active 
service; thus it was less likely than not that his hypertension 
was incurred during active duty service.  A subsequent September 
2009 version of this addendum was co-signed by the May 2009 VA 
cardiologist.

In December 2009, the VA received an August 2008 letter from the 
Veteran's private physician, Dr. J.H.. regarding the medical 
literature which suggests a correlation between hypertension and 
chronic PTSD.  While medical treatises or studies were quoted 
(clearly cut and pasted as the fonts were different for different 
paragraphs), there were no cites to indicate where the 
information was collected.

Analysis

In order to prevail on the issue of direct service connection, 
there must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. West, 
12 Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

In this regard, service treatment records do not include any 
reference to hypertension.  While one elevated reading of 158/88 
was noted during a September 1967 hospitalization for treatment 
of a psychoneurotic musculoskeletal reaction, in his remaining 
two years of service, no other elevated blood pressure readings 
were recorded, and his separation physical examination report 
contained a normal blood pressure reading.  Additionally, the 
Veteran underwent a VA examination in 1973, which also did not 
diagnose hypertension.  According to the Veteran he was diagnosed 
with hypertension in the late 1970s or late 1980s.  There is no 
evidence to show a diagnosis of hypertension within one year of 
discharge from service.  Therefore, direct or presumptive service 
connection for hypertension is not warranted.
Concerning the issue of secondary service connection, the Court 
has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In this case, the Board concludes that the medical 
evidence is at least in equipoise regarding whether the Veteran's 
PTSD aggravates his hypertension.  In February 2005, Dr. E.W.H. 
noted that the Veteran's PTSD had contributed significantly to 
his essential hypertension.  In November 2008, the VA examiner 
noted that it was possible that the Veteran's PTSD medication 
could possibly be exacerbating his hypertension, but that she was 
not able to determine this for certain.  She noted that it was 
possible that chronic PTSD could raise cortisol levels which 
could lead to development of a metabolic syndrome, often 
associated with hypertension.  In combination, her opinion 
appears to be that there was no definitive medical evidence which 
associated chronic PTSD with an aggravation of hypertension, but 
that she could not determine a relationship without resorting to 
mere speculation.  In May 2009, a VA cardiologist noted that it 
was more likely than not that the Veteran's PTSD aggravated his 
hypertension, but that the degree to which the PTSD has 
contributed could not reliably be quantified.  

Thus, after resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant of 
service connection for hypertension secondary to PTSD.


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


